The application has been amended as follows: 
In Specification, Page 1, below The Title, to stand alone enter:                                                                                  - This application is a 371 of PCT/US2018/044562 filed 31 July 2018 - .  

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is that the cited prior art does not disclose a method of incorporating a low molecular weight polymer strength aid into a papermaking process, the method including treating a paper sheet precursor with a powder, the powder including a polymer strength aid of molecular weight claimed, the polymer strength aid including a monomer unit of Formula II: 
    PNG
    media_image1.png
    68
    244
    media_image1.png
    Greyscale
wherein terms R3, X, n, o, Y1, Y2, R4, are as claimed (claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/MARK HALPERN/Primary Examiner, Art Unit 1748